                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

KENNETH WASHINGTON,

      Plaintiff,

v.                                                  Case No. 5:19cv458-TKW-MJF
MARK S. INCH, et al.,

      Defendants.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 3). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation, I agree with the magistrate

judge’s determination that the proper venue for this case is the Southern District of

Florida. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is TRANSFERRED to the Southern District of Florida, and

             the Clerk shall close the case file.
DONE and ORDERED this 9th day of December, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
